Citation Nr: 1023082	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left jaw 
injury, including by aggravation of a pre-existing condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
November 1953 to October 1955.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in March 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the Veteran's file. 

In a decision in December 2009, the Board reopened the claim 
of service connection for residuals of a left jaw injury and 
then remanded the claim for additional development.  As the 
remand directive was not complied with, the claim is 
REMANNDED to the RO via the Appeals Management Center in 
Washington, D.C.  


REMAND

In the remand of December 2009, the Board directed VCAA 
compliance on the claim of service connection based on 
aggravation of a pre-existing condition.

In a letter, dated in January 2010, the Veteran was notified 
that he needed new and material evidence to reopen his claim 
for service connection, which was completely misleading 
because the Board had reopened the claim.  Also there was no 
notice of the information and evidence necessary to establish 
a claim of service connection based on aggravation of a pre-
existing condition. 


In accordance with Stegall v. West, 11 Vet. App. 268, 271 
(1998), a remand is necessary to ensure compliance with the 
Board's directive.  Therefore, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ensure VCAA compliance with a 
letter notifying the Veteran on the 
following information and evidence 
necessary to establish a claim of 
service connection based on aggravation 
of a pre-existing condition:

A pre-existing injury will be 
considered to have been aggravated 
by active service where there is 
an increase in disability during 
such service, unless there is a 
specific finding that the 
disability is due to natural 
progress of the pre-existing 
condition. 

Clear and unmistakable evidence is 
required to rebut the presumption 
of aggravation where the 
preservice injury underwent an 
increase in severity during 
service.  Aggravation may not be 
conceded where the injury 
underwent no increase in severity 
during service on the basis of all 
the evidence of record, pertaining 
to the manifestations of the 
injury prior to, during and 
subsequent to service. 



The usual effects of medical and 
surgical treatment in service, 
having the effect of ameliorating 
a condition incurred before 
enlistment will not be considered 
service connected unless the 
injury is otherwise aggravated by 
service. 

The term "aggravation" means a 
permanent increase in the severity 
of the pre-existing condition, 
that is, an irreversible worsening 
of the condition beyond natural 
progress as contrasted to a 
temporary worsening of symptoms. 

2.  After the Veteran is provided VCAA 
notice, adjudicate the claim of service 
connection, including by aggravation of 
a pre-existing condition, based on all 
of the evidence of record.  If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case in 
and return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



